       Case 3:20-cv-00288-DPM Document 5 Filed 12/08/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

RUBEN RIVERA
#45919                                                      PLAINTIFF

v.                       No. 3:20-cv-288-DPM

KEITH BOWERS, Administrator,
Craighead County Detention Center                         DEFENDANT

                                ORDER
     Unopposed recommendation, Doc. 4, adopted as modified.           FED.

R. Crv. P. 72(b) (1983 addition to advisory committee notes). Read
generously, Rivera's complaint alleges that the jail has eliminated yard
call for several months in response to COVID-19. That is a plausible
claim of a policy. But the complaint falls short for the other reasons
specified by the Magistrate Judge. Rivera's complaint, Doc. 2, will
therefore be dismissed without prejudice for failure to state a claim.
This dismissal counts as a "strike" for purposes of 28 U.S.C. § 1915(g).
An in forma pauperis appeal from this Order and accompanying
Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
